         Case 6:19-cv-06229-JGW Document 18 Filed 07/21/21 Page 1 of 9




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
____________________________________________

STEPHANIE T. o/b/o M.A.T.,

                              Plaintiff,

v.                                                           CASE # 19-cv-06229

COMMISSIONER OF SOCIAL SECURITY,

                        Defendant.
____________________________________________

APPEARANCES:                                                 OF COUNSEL:

Law Offices of Kenneth Hiller, PPLC                          MARY ELLEN GILL, ESQ.
 Counsel for Plaintiff                                       KENNETH R. HILLER, ESQ.
6000 North Bailey Avenue
Suite 1A
Amherst, NY 14226

U.S. SOCIAL SECURITY ADMIN.                                  ANNE M. ZEIGLER, ESQ.
OFFICE OF REG’L GEN. COUNSEL – REGION II                     FRANCIS D. TANKARD, ESQ.
 Counsel for Defendant                                       KATHRYN L. SMITH, ESQ.
26 Federal Plaza – Room 3904
New York, NY 10278

J. Gregory Wehrman, U.S. Magistrate Judge,

                         MEMORANDUM-DECISION and ORDER

       The parties consented in accordance with a standing order to proceed before the

undersigned. The court has jurisdiction over this matter pursuant to 42 U.S.C. § 405(g). The matter

is presently before the court on the parties’ cross-motions for judgment on the pleadings pursuant

to Rule 12(c) of the Federal Rules of Civil Procedure. Upon review of the administrative record

and consideration of the parties’ filings, the plaintiff’s motion for judgment on the administrative

record is GRANTED, defendant’s motion is DENIED, the decision of the Commissioner be
          Case 6:19-cv-06229-JGW Document 18 Filed 07/21/21 Page 2 of 9




REVERSED, and this matter be REMANDED for further administrative proceedings consistent

with this order.

I.      RELEVANT BACKGROUND

        A.      Factual Background

        Plaintiff was born on July 4, 2006 and was a school-age child on the application date. (Tr.

17, 173). Generally, plaintiff alleges disability consisting of attention deficit hyperactivity disorder

(ADHD), asthma, anxiety, panic attacks, anger issues, and learning problems. (Tr. 176).

        B.      Procedural History

        On December 9, 2015, plaintiff’s grandmother protectively filed an application for

Supplemental Security Income (SSI) under Title XVI of the Social Security Act on behalf of

plaintiff. (Tr. 14, 163-68). Plaintiff’s application was initially denied, after which a timely request

was made for a hearing before an Administrative Law Judge (ALJ). On April 30, 2018, plaintiff

and her grandmother appeared before the ALJ, Eric Eklund. (Tr. 33-76). On May 16, 2018, ALJ

Eklund issued a written decision finding plaintiff not disabled under the Social Security Act. (Tr.

11-28). On January 31, 2019, the Appeals Council (AC) denied plaintiff’s request for review. (Tr.

1-6). The ALJ’s decision became the “final decision” of the Commissioner subject to judicial

review under 42 U.S.C. § 405(g), incorporated for SSI by 42 U.S.C. § 1383(c)(3), and this action

followed.

        C.      The ALJ’s Decision

Generally, ALJ Eklund made the following findings of fact and conclusions of law:

        1. The claimant was born on July 4, 2006. Therefore, she was a school-age child on
        December 9, 2015, the date the application was filed, and is currently a school-age child
        (20 CFR 416.926a(g)(2)).

        2. The claimant has not engaged in substantial gainful activity since December 9, 2015, the
        application date (20 CFR 416.924(b) and 416.971 et seq.).

                                                       2
          Case 6:19-cv-06229-JGW Document 18 Filed 07/21/21 Page 3 of 9




         3. The claimant has the following severe impairments: an anxiety disorder, an attention
         deficit hyperactivity disorder, and asthma (20 CFR 416.924(c)).

         4. The claimant does not have an impairment or combination of impairments that meets
         or medically equals the severity of one of the listed impairments in 20 CFR Part 404,
         Subpart P, Appendix 1 (20 CFR 416.924, 416.925 and 416.926).

         5. The claimant does not have an impairment or combination of impairments that
         functionally equals the severity of the listings (20 CFR 416.924(d) and 416.926a).
         (a) The claimant has less than marked limitation in acquiring and using information.
         (b) The claimant has less than marked limitation in attending and completing tasks.
         (c) The claimant has less than marked limitation in interacting and relating with others.
         (d) The claimant has no limitation in moving about and manipulating objects.
         (e) The claimant has less than marked limitation in the ability to care for herself.
         (f) The claimant has less than marked limitation in health and physical well-being.

         6. The claimant has not been disabled, as defined in the Social Security Act, since
         December 9, 2015, the date the application was filed (20 CFR 416.924(a)).

II.      THE PARTIES’ BRIEFINGS ON PLAINTIFF’S MOTION

         A.     Plaintiff’s Arguments

         Plaintiff first argues the Appeals Council committed reversible error by finding the opinion

from pediatrician Dr. Glowinski did not show a reasonable probability of changing the outcome

of the decision and in failing to apply the treating physician rule to the opinion. Second, the ALJ

did not adequately weigh an unsigned teacher questionnaire. (Dkt. No. 10 at 1 [Pl.’s Mem. of

Law]).

         B.     Defendant’s Arguments

         In a two pronged response, defendant argues the additional evidence submitted to the

Appeals Council does not support remand, and the ALJ properly considered all teacher

questionnaires and other opinion evidence. (Dkt. No. 14 at 14, 17 [Def.’s Mem. of Law]).

III.     RELEVANT LEGAL STANDARD

         A.     Standard of Review


                                                      3
         Case 6:19-cv-06229-JGW Document 18 Filed 07/21/21 Page 4 of 9




       A court reviewing a denial of disability benefits may not determine de novo whether an

individual is disabled. See 42 U.S.C. §§ 405(g), 1383(c)(3); Wagner v. Sec’y of Health & Human

Servs., 906 F.2d 856, 860 (2d Cir. 1990). Rather, the Commissioner’s determination will only be

reversed if the correct legal standards were not applied, or it was not supported by substantial

evidence. See Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987) (“Where there is a reasonable

basis for doubt whether the ALJ applied correct legal principles, application of the substantial

evidence standard to uphold a finding of no disability creates an unacceptable risk that a claimant

will be deprived of the right to have her disability determination made according to the correct

legal principles.”); Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983); Marcus v. Califano, 615 F.2d

23, 27 (2d Cir. 1979).

       “Substantial evidence” is evidence that amounts to “more than a mere scintilla,” and has

been defined as “such relevant evidence as a reasonable mind might accept as adequate to support

a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S. Ct. 1420, 1427 (1971). Where

evidence is deemed susceptible to more than one rational interpretation, the Commissioner’s

conclusion must be upheld. See Rutherford v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).

       “To determine on appeal whether the ALJ’s findings are supported by substantial evidence,

a reviewing court considers the whole record, examining evidence from both sides, because an

analysis of the substantiality of the evidence must also include that which detracts from its weight.”

Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

       If supported by substantial evidence, the Commissioner’s finding must be sustained “even

where substantial evidence may support the plaintiff’s position and despite that the court’s

independent analysis of the evidence may differ from the [Commissioner’s].” Rosado v. Sullivan,

805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court must afford the Commissioner’s



                                                      4
         Case 6:19-cv-06229-JGW Document 18 Filed 07/21/21 Page 5 of 9




determination considerable deference, and may not substitute “its own judgment for that of the

[Commissioner], even if it might justifiably have reached a different result upon a de novo review.”

Valente v. Sec’y of Health & Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

       B.      Standard to Determine Disability

       To be “disabled” within the meaning of the Act, a child must show he or she has a

“medically determinable physical or mental impairment, which results in marked and severe

functional limitations,” and which either lasts or can be expected to last for a continuous period of

not less than 12 months. 42 U.S.C. § 1382c(a)(3)(C)(I).

       A three-step sequential evaluation process determines whether a supplemental security

income claimant under the age of 18 is disabled. 20 C.F.R. § 416.924(a). At the first step, the ALJ

determines whether the child has engaged in substantial gainful activity during the relevant period.

20 C.F.R. § 416.924(b). If so, the child is not disabled; if not, the evaluation continues to the next

step. At the second step, the ALJ determines whether the child has a “severe” impairment, or

combination of impairments – i.e., a slight abnormality or combination of slight abnormalities that

causes more than minimal functional limitations. 20 C.F.R. § 416.924(c). If not, the ALJ denies

the application; otherwise, the evaluation continues.

       At step three of the sequential evaluation process, the ALJ determines whether a child’s

impairments meet, medically equal, or functionally equal the severity of one of the

Commissioner’s listed impairments (Listings). 20 C.F.R. §§ 416.924(a), (d). If not, the child is not

disabled. 20 C.F.R. § 416.924(d). As part of the step three analysis, if the ALJ finds that a child’s

impairments do not meet or medically equal a listed impairment, the ALJ assesses all functional

limitations using six “domains” of functioning to determine whether the child’s symptoms are

functionally equivalent to the listed impairments. 20 C.F.R. § 416.926a. The six domains of


                                                      5
            Case 6:19-cv-06229-JGW Document 18 Filed 07/21/21 Page 6 of 9




functioning include: (1) acquiring and using information; (2) attending and completing tasks; (3)

interacting and relating with others; (4) moving about and manipulating objects; (5) caring for

yourself; and (6) health and physical well-being. 20 C.F.R. § 416.926a(b)(1). The evaluation of

age-appropriate functioning within each domain focuses on the child’s abilities and limitations;

where the child has difficulty; the quality of any limitations; and the kind, extent, and frequency

of help that the child needs. 20 C.F.R. § 416.926a(b)(2). A finding of functional equivalence occurs

when a child has an “extreme” limitation in one of the six domains of functioning or “marked”

limitations in at least two domains. 20 C.F.R. § 416.926a(e). 1


IV.       ANALYSIS

          A. Evidence to AC

          Just days after the ALJ’s May 16, 2018, decision plaintiff submitted additional evidence

which was therefore before the Appeals Council at the time of the request for review by plaintiff. 2

(Tr. 2, 751-854). The submission included treatment records from Pathway Pediatrics from 2010

to 2018, and a mental residual functional capacity (RFC) questionnaire completed by pediatrician

Lesley Glowinsky, M.D., on May 7, 2018. (Tr. 750-854). Plaintiff argues the Appeal Council’s

rejection of the evidence and failure to apply the treating physician rule is reversible error. (Tr. 10

at 18).



1
      “Extreme” means a child has an impairment that very seriously interferes with a child’s ability to independently
      initiate, sustain, or complete activities. 20 C.F.R. § 416.926a(e). “Marked” indicates that he or she has an
      impairment that seriously interferes with the ability for independently initiating, sustaining, or completing
      activities. Id.

2
      The Court notes that plaintiff’s representative did not notify the ALJ of outstanding records or pending opinion
      evidence despite having requested both documentary items. Although plaintiff’s attorney submitted other
      evidence post-hearing, the opinion at issue was signed 12 days prior to submission to the ALJ. Regulations and
      case law provide explicit guidance on submission of late evidence which practice should be the exception and not
      the rule.


                                                               6
         Case 6:19-cv-06229-JGW Document 18 Filed 07/21/21 Page 7 of 9




       Regulation 20 C.F.R. § 404.970 permits claimants to submit additional evidence to the

Appeals Council if certain requirements are met. The evidence must be new and material, must

relate to the period on or before the date of the hearing decision, and must create a reasonable

probability that it would change the outcome of the decision. 20 C.F.R. § 404.970(a)(5). The

claimant must also show good cause for not submitting the evidence sooner. Id. § 404.970(b). In

this case, the only reason the Appeals Council gave for rejecting treating pediatrician Dr.

Glowinsky’s opinion was that it did not “show a reasonable probability that it would change the

outcome of the decision.” Tr. 2.

       In this respect, the Appeals Council erred. As a general matter, when the Commissioner

does not adequately explain the rationale for a decision, the Court cannot provide meaningful

judicial review. Jones v. Barnhart, No. CV-04-2772, 2004 WL 3158536, at *7 (E.D.N.Y. Feb. 3,

2004). The need for explanation is heightened with respect to treating-source opinions due to the

treating physician rule. Hissin v. Comm’r of Soc. Sec., No. 17-CV-1264-FPG, 2019 WL 4253899,

at *3 (W.D.N.Y. Sept. 9, 2019). That rule instructs the ALJ to give controlling weight to a treating

physician’s opinion when it is “well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is not inconsistent with the other substantial evidence in [the] record.”

20 C.F.R. § 404.1527(c)(2); see also Green-Younger v. Barnhart, 335 F.3d 99, 106 (2d Cir. 2003).

An ALJ may discount a treating physician’s opinion if it does not meet this standard, but he must

comprehensively set forth his reasons for the weight assigned to a treating physician’s opinion.

Halloran v. Barnhart, 362 F.3d 28, 33 (2d Cir. 2004) (per curiam); see also 20 C.F.R. §

404.1527(c)(2) (“We will always give good reasons in our notice of determination or decision for

the weight we give [the claimant’s] treating source’s opinion.”).




                                                     7
         Case 6:19-cv-06229-JGW Document 18 Filed 07/21/21 Page 8 of 9




       Although the Second Circuit has not directly addressed the Appeals Council’s obligation

to apply the treating physician rule when it denies review, it is well settled that evidence submitted

to the Appeals Council becomes part of the administrative record subject to judicial review. Patrick

M. v. Saul, No. 18-CV-290, 2019 WL 4071780, at *7 (N.D.N.Y. Aug. 28, 2019). This District has

repeatedly found the treating physician rule applies both to the ALJ and the Appeals Council. See

Lalonde v. Comm'r of Soc. Sec., No. 6:19-CV-06411 EAW, 2020 WL 5651611 at *3 (W.D.N.Y.

Sep. 23, 2020; Durrant v. Berryhill, No. 16-CV-6781, 2018 WL 1417311, at *4 (W.D.N.Y. Mar.

22, 2018) (collecting cases); Brown v. Comm'r of Soc. Sec., No. 17-CV-1107, 2019 WL 2441862,

at *4 (W.D.N.Y. June 12, 2019) (same). Consequently, like the ALJ, the Appeals Council must

provide an “explicit analysis” of the treating physician’s opinion and cannot reject it with

boilerplate language. See Patrick M. v. Saul, No. 18-CV-290, 2019 WL 4071780, at *7 (N.D.N.Y.

Aug. 28, 2019) (Appeals Council violated treating physician rule when it stated only that treating-

source opinion “does not show a reasonable probability that it would change the outcome of the

decision”).

       Therefore, the Appeals Council’s stated rationale for declining to consider Dr. Glowinsky’s

opinion is deficient and more definitive analysis is required. The Commissioner’s argument that

the Appeals Council does not have to provide any explanation beyond notification of its action is

generally correct but fails to consider there was an opinion from a treating source. See Kevin B. v.

Comm’r of Soc. Sec. No. 19-CV-844-FPG, 2021 WL 1102997, at *2 (W.D.N.Y. Feb. 9,

2021)(Regulations do not require the Appeals Council to explain its evaluation of additional

evidence but evidence of an opinion from a treating physician is an exception). Defendant also

argues that the opinion is inconsistent with treatment notes, exam findings, and other opinion

evidence. (Dkt. No. 14 at 16). However, such arguments also fail because the Appeals Council did



                                                      8
         Case 6:19-cv-06229-JGW Document 18 Filed 07/21/21 Page 9 of 9




not articulate any of these reasons. See Newbury v. Astrue, 321 F. App'x 16, 18 (2d Cir. 2009)

(summary order) (“A reviewing court may not accept appellate counsel’s post hoc rationalizations

for agency action.” (internal quotation marks omitted)).

       Dr. Glowinsky found plaintiff had an extreme limitation in attending and completing tasks

whereas the ALJ only found a less than marked limitation in that domain. As previously held in a

similar case, the Appeals Council is free to reject a treating source opinion but has to at least

address the opinion and offer its rationale for doing so. Schramm v. Colvin, No. 13-CV-806S, 2014

WL 4627222 at *3(quoting Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999)). Accordingly, the

Court agrees with plaintiff that remand is required.



ACCORDINGLY, it is

       ORDERED that plaintiff’s motion for judgment on the pleadings (Dkt. No. 10) is

           GRANTED; and it is further

       ORDERED that defendant’s motion for judgment on the pleadings (Dkt. No. 14) is

           DENIED; and it is further

       ORDERED that this matter is REMANDED, pursuant to 42 U.S.C. § 405(g), for further

           proceedings consistent with this Decision and Order



Dated: June 18, 2021                                   J. Gregory Wehrman
Rochester, New York                                    HON. J. Gregory Wehrman
                                                       United States Magistrate Judge




                                                       9
